Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


    PNG
    media_image1.png
    958
    874
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    89
    879
    media_image2.png
    Greyscale


Response to Argument
	Applicant argues that the disclosure is enabling for the claimed invention because the term “micro-interface generator” is purportedly an art-recognized term of art, citing a publication published on Aug 1, 2020, a date after applicant’s foreign priority date of march 24, 2020, and after applicant’s international application filing date of May 27, 2020.  This pending prosecution is the §371 national stage prosecution of the international application.  Accordingly, the cited reference dated after the effective filing date of the pending proceeding is not probative of the state of the art at the time the invention was made.
	Applicant has relied on the cited non-prior art publication for the factual foundation on which legal arguments traversing the §112(a) rejection are based.  Insofar as none of the facts produced by applicant are competent to show the state of the art at the time the invention was made, the arguments put forth are necessarily unpersuasive.

Claims not Unpatentable over Prior Art
Claims 1, 3, 5 – 11 would be allowable if the claims and/or specification were  amended to overcome the §112(a) rejection noted above.

FINAL Action
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


/CHESTER T BARRY/Primary Examiner, Art Unit 1779                                                                                                                                                                                                        571-272-1152